     Case 2:20-cr-00065-MJH Document 32 Filed 09/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA




        UNITED STATES OF AMERICA,                   )
                   Plaintiff,                       )
                      vs                            )
                                                    )
                                                    )      Criminal No: 2:20-CR-00065-1-MJH
               JOSHUA D. SPRINGER,                  )
                    Defendant.                      )




                                    ORDER APPOINTING COUNSEL


      NOW on this 9th day of September, 2020, the Court, upon a showing that the defendant

is financially unable to employ counsel and does not wish to waive his right to the appointment

of counsel, attorney MARTIN A. DIETZ is appointed as counsel for defendant JOSHUA D.

SPRINGER pursuant to provisions on the Criminal Justice Act, 18 U.S.C §3006A.

      This appointment is effective the 10th day of March, 2020.




                                      s/Marilyn J. Horan

                                     Marilyn J Horan
                                     United States District Judge
